Title: To Thomas Jefferson from Robert Skipwith, 20 September 1771
From: Skipwith, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                        The Forest, September 20th, 1771.
                    
                    Agreeable to my general fate I could not get here until some time after your departure. It is hard indeed that I should be continually disappointed of the company I delight in and which one would suppose I had the best opportunities of enjoying. Your obliging letter I have received and am much pleased with your deviation from the plan I proposed in the formation of a catalogue of books and am sorry your endeavours strictly to comply with my request should have given you so much trouble when a contrary conduct would have been so much more convenient to you and beneficial to myself. Your arguments in favour of well written romance, tragedy,  comedy and epic-poetry are I think unanswerable by the wisest and gravest of it’s enemies. They were unnecessary for the purpose you intended them, of inducing me to approve of your choice, for books of that stamp I have always been fond of but why I could not give any satisfactory reason. This subject you have handled in a new and pleasing manner: new, because it is, to me, demonstrative; and pleasing because it has flattered my own feelings, and confirmed me in that taste which heretofore I have always thought corrupt. Very sorry am I when I reflect how much time I have laboured to throw away in studying the minutiæ of the law and some other sciences which I might have more agreeably and beneficially employed in a different pursuit. The only comfort I have in my ignorance is that the pleasure of acquiring knowledge is still to come; for I believe the human mind is often more pleased with it’s first acquaintance with some subjects than it is with any subsequent reflections upon them. Your invitation to the New Rowanty with the pleasing plan for a happy life but above all the affectionate manner in which you speak of my dearest Tibby are so flattering that were it not ruinous to my small fortune I would at all events be neighbours to a couple so well calculated and disposed to communicate knowledge and pleasure. My sister Skelton, Jefferson I wish it were, with the greatest fund of good nature has all that sprightliness and sensibility which promises to ensure you the greatest happiness mortals are capable of enjoying. May business and play musick and the merriments of your family companions lighten your hearts, soften your pillows and procure you health long life and every human felicity! Adieu!
                    
                        R. Skipwith
                    
                